DETAILED ACTION
Claims 1-20 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant has not yet filed any Information Disclosure Statements. As such, No Information Disclosure Statements have been considered. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference numerals mentioned in the description: 215 found at least in Paragraph Number [0022]. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1-9 is directed towards a process, and claims 10-20 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “obtaining data representative of a plurality of patients,” “extracting, from the data, one or more features associated with each of the plurality of patients, the one or more features including features indicative of social determinants of each of the plurality of patients and of a general population of individuals,” and “training, as a function of the extracted features, a predictive model for determining a need for referring a patient to the one or more treatment services.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “training, as a function of the extracted features, a predictive model..,” (routine application of machine learning algorithm). Additionally, independent claims 9 and 17 recite further additional elements: “A computing server comprising: one or more processors; and a memory storing program code, which, when executed on the one or more processors, performs an operation for predicting need for one or more treatment services, the operation comprising:” (computer processor and memory with computer instructions); “One or more machine-readable storage media storing a plurality of instructions, which, when executed, perform an operation for predicting need for one or more treatment services, the operation comprising:,” (computer processor and memory with computer instructions). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0022]-[0024]). The recited computer elements and functions that are applied to the abstract idea in the claims are “training, as a function of the extracted features, a predictive model..,” (routine application of machine learning algorithm). Additionally, independent claims 9 and 17 recite further additional elements: “A computing server comprising: one or more processors; and a memory storing program code, which, when executed on the one or more processors, performs an operation for predicting need for one or more treatment services, the operation comprising:” (computer processor and memory with computer instructions); “One or more machine-readable storage media storing a plurality of instructions, which, when executed, perform an operation for predicting need for one or more treatment services, the operation comprising:,” (computer processor and memory with computer instructions). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-8, 10-16, and 18-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-8, 10-16, and 18-20 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 2-8, 10-16, and 18-20 do not recite further additional elements.
Regarding claims 9-20, the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0022]-[0024]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	
Additionally, claims 17-20 are rejected under 35 U. S. C. 101 because the claimed invention is directed to non-statutory subject matter. These claims are directed towards a computer readable medium and the applicant's specification does not specifically disclaim that a computer readable medium does not include carrier waves and signals which are non-statutory forms of patentable subject matter because these are transitory media which are not tangible. In order to overcome this rejection, the Office recommends amending the claims so that they recite only tangible, non-transitory media.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Application Publication Number 2012/0109683 to Ebadollahi et al. (hereafter referred to as Ebadollahi).
As per claim 1, Ebadollahi teaches:
A method for predicting need for one or more treatment services, the method comprising: obtaining data representative of a plurality of patients (Paragraph Number [0025] teaches a physician feature extraction module 120 integrates physician related data, e.g., physician profiles 108, medical records 104, administrative records, 106, etc. to extract physician features 126 and perform statistical variable selection on these features. A patient-to-physician feature extraction module 114 integrates the patient and physician related data (e.g., from physician profiles 108, medical records 104, administrative records, 106, patient profiles 102, etc.), extracts patient-to-physician features 124 and performs statistical variable selection on these features. An outcome computation module 116 computes outcome measures 118 for specified conditions or combinations of conditions, at both population and individual patient levels. Paragraph Number [0032] teaches quantitative measurements of a patient are represented by an N-dimensional feature vector x (e.g., with extracted features). Examples of features are the mean and variance of patient data, counts of different kinds of records etc. A physician is represented by two N-dimensional feature vectors representing centroids of the physician's population of patients with successful and failing treatments (excluding the patient itself). The patient-to-physician distance is a set of two distances to these two centroids).
extracting, from the data, one or more features associated with each of the plurality of patients (Paragraph Number [0040] teaches a model to predict how well a physician will be able to manage any diabetes patient in terms of Hemoglobin A1C control. In the model training phase, historical records regarding the group of available physicians and the patients they have treated in the past are collected (blocks 102, 104, 106, 108). The outcomes for these past treatments are computed 116 to provide outcome measures 118. The patient feature extraction 110 extracts relevant medical data for diabetes patients, including past lab tests, age, gender, location, etc. Physician feature extraction module 120 extracts physician information, including location, practice patterns for hemoglobin A1C control (e.g., medications prescribed, tests ordered), etc. Patient-to-physician feature extraction module 114 computes feature vectors (centroids) representing each physician's "successfully controlled" and "failing" populations based on past records. The resulting patient features 112, physician features 126 and patient-to-physician features 124, along with the outcome measures 118 are input to the model learning module 128, which trains an outcome predictive model 130. (See also Paragraph Number [0025])).
the one or more features including features indicative of social determinants of each of the plurality of patients and of a general population of individuals (Paragraph Number [0032] teaches quantitative measurements of a patient are represented by an N-dimensional feature vector x (e.g., with extracted features). Examples of features are the mean and variance of patient data, counts of different kinds of records etc. A physician is represented by two N-dimensional feature vectors representing centroids of the physician's population of patients with successful and failing treatments (excluding the patient itself). The patient-to-physician distance is a set of two distances to these two centroids. Paragraph Number [0033] teaches the population centroids computed for each physician can be viewed as an "imaginary representative patient" that received successful or failing treatments from the physician. Then, similarity metrics designed for patient-to-patient distances can be applied to evaluate patient-to-physician distances. Paragraph Number [0046] teaches outcome measures are made available. The outcome measures may be collected and computed from related health care data at training time. The outcome measures may include statistics collected from medical literature or other sources for similar patients. This provides information about outcomes in different geographical regions, for different treatment options, over a larger population of similarly situated patients, etc. (See also Paragraph Number [0025])).
training, as a function of the extracted features, a predictive model for determining a need for referring a patient to the one or more treatment services. (Paragraph Number [0045] teaches both training steps (e.g., blocks 202, 210, 214, and 220) and physician referral steps (e.g., blocks 201, 202, 210, 216 and 220) together. Some functions and steps are employed in training, retraining and implementation of the systems and methods. In block 201, a conditional query is posed to output patient, physician pair scores for a current patient and a plurality of physicians to select a physician based upon the pair scores. In block 202, features are extracted. The features are extracted for a current patient, and depending on how its models are trained other features may also be extracted. In one embodiment, patient features, physician features and patient-to-physician features are extracted from medically related records for a current patient, a group of patients and one or more physicians. Patient features of a current patient may be extracted from a patient profile including biographical patient data, and/or from physician profiles including medical practice information and patient treatment information. Patient-to-physician features may be extracted which include outcomes of similar patients treated by the one or more physicians. In block 208, extracting includes selecting relevant features. Paragraph Number [0047] teaches in block 214, at least one predictive model is constructed from the features and outcome measures to predict a future outcome for a patient, physician pair. The predictive models are employed to determine possible outcomes for the current patient with different physicians, different treatment options, different treatment timelines, etc. of combinations thereof. In block 216, patient, physician pair scores are output for a current patient and a plurality of physicians to select a physician based upon the pair scores. This output may be responsive to the query, based upon entered patient data or other triggering event. In block 220, a current patient's information is added to update the at least one predictive model. Other information may be used to update the model as well).
As per claim 9, Ebadollahi teaches:
A computing server comprising: one or more processors; and a memory storing program code, which, when executed on the one or more processors, performs an operation for predicting need for one or more treatment services, the operation comprising (Paragraph Numbers [0017]-[0018] teach any combination of one or more computer readable medium(s) may be utilized. The computer readable medium may be a computer readable signal medium or a computer readable storage medium. A computer readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. More specific examples (a non-exhaustive list) of the computer readable storage medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable combination of the foregoing. In the context of this document, a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device. A computer readable signal medium may include a propagated data signal with computer readable program code embodied therein, for example, in baseband or as part of a carrier wave. Such a propagated signal may take any of a variety of forms, including, but not limited to, electro-magnetic, optical, or any suitable combination thereof. A computer readable signal medium may be any computer readable medium that is not a computer readable storage medium and that can communicate, propagate, or transport a program for use by or in connection with an instruction execution system, apparatus, or device).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 17, Ebadollahi teaches: 
One or more machine-readable storage media storing a plurality of instructions, which, when executed, perform an operation for predicting need for one or more treatment services, the operation comprising (Paragraph Numbers [0017]-[0018] teach any combination of one or more computer readable medium(s) may be utilized. The computer readable medium may be a computer readable signal medium or a computer readable storage medium. A computer readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. More specific examples (a non-exhaustive list) of the computer readable storage medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable combination of the foregoing. In the context of this document, a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device. A computer readable signal medium may include a propagated data signal with computer readable program code embodied therein, for example, in baseband or as part of a carrier wave. Such a propagated signal may take any of a variety of forms, including, but not limited to, electro-magnetic, optical, or any suitable combination thereof. A computer readable signal medium may be any computer readable medium that is not a computer readable storage medium and that can communicate, propagate, or transport a program for use by or in connection with an instruction execution system, apparatus, or device).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2 and 10, Ebadollahi teaches each of the limitations of claims 1 and 9 respectively.
In addition, Ebadollahi teaches:
wherein training the predictive model comprises generating, from the extracted features, a clinical data vector and a master data vector (Paragraph Number [0037] teaches model learning module 128 takes as input the patient features 122 for patients x, physician features for physicians y, patient-to-physician features for pairs (x,y). The model learning module 128 outputs information employed in creating or updating the outcome prediction model 130. The outcome prediction model 130 is employed to determine a predicted outcome (either actual outcome, or probability of a good outcome). The outcome prediction model 130 is created or updated by the model learning module 128 using one or more of logistic regression, ordinal regression, or other predictive modeling methods including boosting, support vector machines (SVM), neural networks (NN) methods. Paragraph Number [0040] teaches historical records regarding the group of available physicians and the patients they have treated in the past are collected (blocks 102, 104, 106, 108). The outcomes for these past treatments are computed 116 to provide outcome measures 118. The patient feature extraction 110 extracts relevant medical data for diabetes patients, including past lab tests, age, gender, location, etc. Physician feature extraction module 120 extracts physician information, including location, practice patterns for hemoglobin A1C control (e.g., medications prescribed, tests ordered), etc. Patient-to-physician feature extraction module 114 computes feature vectors (centroids) representing each physician's "successfully controlled" and "failing" populations based on past records. The resulting patient features 112, physician features 126 and patient-to-physician features 124, along with the outcome measures 118 are input to the model learning module 128, which trains an outcome predictive model 130).
As per claims 3 and 11, Ebadollahi teaches each of the limitations of claims 1 and 2 and 9 and 10.
In addition, Ebadollahi teaches:
wherein training the predictive model further comprises generating the predictive model from the clinical data vector and a master data vector (Paragraph Number [0037] teaches model learning module 128 takes as input the patient features 122 for patients x, physician features for physicians y, patient-to-physician features for pairs (x,y). The model learning module 128 outputs information employed in creating or updating the outcome prediction model 130. The outcome prediction model 130 is employed to determine a predicted outcome (either actual outcome, or probability of a good outcome). The outcome prediction model 130 is created or updated by the model learning module 128 using one or more of logistic regression, ordinal regression, or other predictive modeling methods including boosting, support vector machines (SVM), neural networks (NN) methods. Paragraph Number [0040] teaches historical records regarding the group of available physicians and the patients they have treated in the past are collected (blocks 102, 104, 106, 108). The outcomes for these past treatments are computed 116 to provide outcome measures 118. The patient feature extraction 110 extracts relevant medical data for diabetes patients, including past lab tests, age, gender, location, etc. Physician feature extraction module 120 extracts physician information, including location, practice patterns for hemoglobin A1C control (e.g., medications prescribed, tests ordered), etc. Patient-to-physician feature extraction module 114 computes feature vectors (centroids) representing each physician's "successfully controlled" and "failing" populations based on past records. The resulting patient features 112, physician features 126 and patient-to-physician features 124, along with the outcome measures 118 are input to the model learning module 128, which trains an outcome predictive model 130).
As per claims 4, 12, and 19, Ebadollahi teaches each of the limitations of claims 1, 9, and 17 respectively.
In addition, Ebadollahi teaches:
wherein extracting the one or more features comprises extracting features indicative of at least one of a race and ethnicity, gender, insurance, weight and nutrition, treatment encounter frequency, chronic conditions, or medications associated with each of the plurality of patients. (Paragraph Number [0040] teaches a model to predict how well a physician will be able to manage any diabetes patient in terms of Hemoglobin A1C control. In the model training phase, historical records regarding the group of available physicians and the patients they have treated in the past are collected (blocks 102, 104, 106, 108). The outcomes for these past treatments are computed 116 to provide outcome measures 118. The patient feature extraction 110 extracts relevant medical data for diabetes patients, including past lab tests, age, gender, location, etc. Physician feature extraction module 120 extracts physician information, including location, practice patterns for hemoglobin A1C control (e.g., medications prescribed, tests ordered), etc. Patient-to-physician feature extraction module 114 computes feature vectors (centroids) representing each physician's "successfully controlled" and "failing" populations based on past records. The resulting patient features 112, physician features 126 and patient-to-physician features 124, along with the outcome measures 118 are input to the model learning module 128, which trains an outcome predictive model 130. (See also Paragraph Number [0025])).
As per claims 5, 13, and 20, Ebadollahi teaches each of the limitations of claims 1, 9, and 17 respectively.
In addition, Ebadollahi teaches:
further comprising: receiving data indicative of information associated with a first patient (Paragraph Number [0040] teaches a model to predict how well a physician will be able to manage any diabetes patient in terms of Hemoglobin A1C control. In the model training phase, historical records regarding the group of available physicians and the patients they have treated in the past are collected (blocks 102, 104, 106, 108). The outcomes for these past treatments are computed 116 to provide outcome measures 118. The patient feature extraction 110 extracts relevant medical data for diabetes patients, including past lab tests, age, gender, location, etc. Physician feature extraction module 120 extracts physician information, including location, practice patterns for hemoglobin A1C control (e.g., medications prescribed, tests ordered), etc. Patient-to-physician feature extraction module 114 computes feature vectors (centroids) representing each physician's "successfully controlled" and "failing" populations based on past records. The resulting patient features 112, physician features 126 and patient-to-physician features 124, along with the outcome measures 118 are input to the model learning module 128, which trains an outcome predictive model 130. (See also Paragraph Number [0025])).
inputting the data into the predictive model (Paragraph Number [0040] teaches a model to predict how well a physician will be able to manage any diabetes patient in terms of Hemoglobin A1C control. In the model training phase, historical records regarding the group of available physicians and the patients they have treated in the past are collected (blocks 102, 104, 106, 108). The outcomes for these past treatments are computed 116 to provide outcome measures 118. The patient feature extraction 110 extracts relevant medical data for diabetes patients, including past lab tests, age, gender, location, etc. Physician feature extraction module 120 extracts physician information, including location, practice patterns for hemoglobin A1C control (e.g., medications prescribed, tests ordered), etc. Patient-to-physician feature extraction module 114 computes feature vectors (centroids) representing each physician's "successfully controlled" and "failing" populations based on past records. The resulting patient features 112, physician features 126 and patient-to-physician features 124, along with the outcome measures 118 are input to the model learning module 128, which trains an outcome predictive model 130. (See also Paragraph Number [0025])).
receiving, as a function inputting the data into the predictive model, one or more predictive risk scores (Paragraph Number [0040] teaches a model to predict how well a physician will be able to manage any diabetes patient in terms of Hemoglobin A1C control. In the model training phase, historical records regarding the group of available physicians and the patients they have treated in the past are collected (blocks 102, 104, 106, 108). The outcomes for these past treatments are computed 116 to provide outcome measures 118. The patient feature extraction 110 extracts relevant medical data for diabetes patients, including past lab tests, age, gender, location, etc. Physician feature extraction module 120 extracts physician information, including location, practice patterns for hemoglobin A1C control (e.g., medications prescribed, tests ordered), etc. Patient-to-physician feature extraction module 114 computes feature vectors (centroids) representing each physician's "successfully controlled" and "failing" populations based on past records. The resulting patient features 112, physician features 126 and patient-to-physician features 124, along with the outcome measures 118 are input to the model learning module 128, which trains an outcome predictive model 130. (See also Paragraph Number [0025])).
As per claims 6 and 14, Ebadollahi teaches each of the limitations of claims 1 and 5, and 9 and 13 respectively.
In addition, Ebadollahi teaches:
further comprising: determining, as a function of the one or more of the predictive risk scores, whether to refer a patient to one of the one or more treatment services (Paragraph Number [0045] teaches both training steps (e.g., blocks 202, 210, 214, and 220) and physician referral steps (e.g., blocks 201, 202, 210, 216 and 220) together. Some functions and steps are employed in training, retraining and implementation of the systems and methods. In block 201, a conditional query is posed to output patient, physician pair scores for a current patient and a plurality of physicians to select a physician based upon the pair scores. In block 202, features are extracted. The features are extracted for a current patient, and depending on how its models are trained other features may also be extracted. In one embodiment, patient features, physician features and patient-to-physician features are extracted from medically related records for a current patient, a group of patients and one or more physicians. Patient features of a current patient may be extracted from a patient profile including biographical patient data, and/or from physician profiles including medical practice information and patient treatment information. Patient-to-physician features may be extracted which include outcomes of similar patients treated by the one or more physicians. In block 208, extracting includes selecting relevant features. Paragraph Number [0028] teaches patient feature extraction 110 may employ information from many sources. These sources for patient features 122 may include, but are not limited to the following Patient profiles 102 may be employed, which may include basic biographical information such as age, gender, location, preferences, physiological state (e.g., blood pressure, weight, etc.), allergies, etc. Administrative (medical claims) records 106 may be employed, which may include diagnosis. Paragraph Number [0047] teaches in block 214, at least one predictive model is constructed from the features and outcome measures to predict a future outcome for a patient, physician pair. The predictive models are employed to determine possible outcomes for the current patient with different physicians, different treatment options, different treatment timelines, etc. of combinations thereof. In block 216, patient, physician pair scores are output for a current patient and a plurality of physicians to select a physician based upon the pair scores. This output may be responsive to the query, based upon entered patient data or other triggering event. In block 220, a current patient's information is added to update the at least one predictive model. Other information may be used to update the model as well. (See also Paragraph Number [0025])).
generate, in response to the determination, an action to perform (Paragraph Number [0045] teaches both training steps (e.g., blocks 202, 210, 214, and 220) and physician referral steps (e.g., blocks 201, 202, 210, 216 and 220) together. Some functions and steps are employed in training, retraining and implementation of the systems and methods. In block 201, a conditional query is posed to output patient, physician pair scores for a current patient and a plurality of physicians to select a physician based upon the pair scores. In block 202, features are extracted. The features are extracted for a current patient, and depending on how its models are trained other features may also be extracted. In one embodiment, patient features, physician features and patient-to-physician features are extracted from medically related records for a current patient, a group of patients and one or more physicians. Patient features of a current patient may be extracted from a patient profile including biographical patient data, and/or from physician profiles including medical practice information and patient treatment information. Patient-to-physician features may be extracted which include outcomes of similar patients treated by the one or more physicians. In block 208, extracting includes selecting relevant features. Paragraph Number [0047] teaches in block 214, at least one predictive model is constructed from the features and outcome measures to predict a future outcome for a patient, physician pair. The predictive models are employed to determine possible outcomes for the current patient with different physicians, different treatment options, different treatment timelines, etc. of combinations thereof. In block 216, patient, physician pair scores are output for a current patient and a plurality of physicians to select a physician based upon the pair scores. This output may be responsive to the query, based upon entered patient data or other triggering event. In block 220, a current patient's information is added to update the at least one predictive model. Other information may be used to update the model as well).
As per claims 7 and 15, Ebadollahi teaches each of the limitations of claims 1 and 5, and 9 and 13 respectively.
In addition, Ebadollahi teaches:
wherein receiving the one or more predictive risk scores comprises receiving an overall predictive risk score indicative of a probability of the first patient needing a referral to a treatment service (Paragraph Number [0045] teaches both training steps (e.g., blocks 202, 210, 214, and 220) and physician referral steps (e.g., blocks 201, 202, 210, 216 and 220) together. Some functions and steps are employed in training, retraining and implementation of the systems and methods. In block 201, a conditional query is posed to output patient, physician pair scores for a current patient and a plurality of physicians to select a physician based upon the pair scores. Paragraph Number [0047] teaches in block 214, at least one predictive model is constructed from the features and outcome measures to predict a future outcome for a patient, physician pair. The predictive models are employed to determine possible outcomes for the current patient with different physicians, different treatment options, different treatment timelines, etc. of combinations thereof. In block 216, patient, physician pair scores are output for a current patient and a plurality of physicians to select a physician based upon the pair scores. This output may be responsive to the query, based upon entered patient data or other triggering event. In block 220, a current patient's information is added to update the at least one predictive model. Other information may be used to update the model as well. (See also Paragraph Number [0025])).
As per claims 8 and 16, Ebadollahi teaches each of the limitations of claims 1 and 5, and 9 and 13 respectively.
In addition, Ebadollahi teaches:
wherein receiving the one or more predictive risk scores comprises receiving a predictive risk score indicative of a probability of the first patient needing a referral to at least one of a behavioral health service, dietician counseling service, or social work service (Paragraph Number [0029] teaches specific features 126 are defined for each information source to capture salient provider characteristics, including the physician's profile, e.g., specialty, sub-specialty, location, location characteristic (i.e., practice size), preferences, past performance evaluation scores, etc.; practice patterns, e.g., medication patterns for sub-populations of patients with certain conditions, procedure patterns for patients with certain conditions, etc. Paragraph Number [0040] teaches a model to predict how well a physician will be able to manage any diabetes patient in terms of Hemoglobin A1C control. In the model training phase, historical records regarding the group of available physicians and the patients they have treated in the past are collected (blocks 102, 104, 106, 108). The outcomes for these past treatments are computed 116 to provide outcome measures 118. The patient feature extraction 110 extracts relevant medical data for diabetes patients, including past lab tests, age, gender, location, etc. Physician feature extraction module 120 extracts physician information, including location, practice patterns for hemoglobin A1C control (e.g., medications prescribed, tests ordered), etc. Patient-to-physician feature extraction module 114 computes feature vectors (centroids) representing each physician's "successfully controlled" and "failing" populations based on past records. The resulting patient features 112, physician features 126 and patient-to-physician features 124, along with the outcome measures 118 are input to the model learning module 128, which trains an outcome predictive model 130. (See also Paragraph Number [0025])).
As per claim 18, Ebadollahi teaches each of the limitations of claim 17. Additionally, the limitations taught in claim 20 are substantially similar to those found in claims 2 and 3 and are rejected for the same reasons put forth in regard to claims 2 and 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624